Citation Nr: 0400276	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  97-13 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for subungual 
onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1993 to April 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).

The veteran failed to appear for a hearing he had requested 
before a traveling member of the Board at the RO in July 
2000.  In August 2000, his request to reschedule the hearing 
was denied by the Board member who would have presided at the 
hearing because of the veteran's failure to demonstrate good 
cause for his absence form the scheduled hearing.  

The veteran's appeal was previously before the Board in 
December 2000, at which time the Board determined that 
further evidentiary development was necessary.  The Board 
directed the RO to contact the veteran and have the veteran 
provide information as to all medical providers, VA and 
otherwise, who had treated the veteran for onychomycosis 
since April 1996.  The Board also instructed the RO to 
provide the veteran a VA examination in order to determine 
the current level of severity of the veteran's claimed 
onychomycosis and whether it is as least as likely as not 
that onychomycosis chronically increased in severity as a 
result of his military service.  The record shows that the RO 
attempted to obtain the aforementioned information from the 
veteran but no response was received.  Additionally, the 
record shows that the RO scheduled a VA examination in March 
2003 for the veteran, as instructed by the Board, but the 
veteran failed to report for the examination.  In April 2003 
the RO issued a supplemental statement of the case (SSOC) 
which continued the previous denial.  The case has been 
returned to the Board for further appellate proceedings.




FINDINGS OF FACT

1.  By letter dated in December 2002, the RO requested that 
the veteran provide additional evidence pertinent to a 
decision on his claim.  The veteran did not respond to that 
letter. 

2.  The veteran failed to report for his scheduled VA 
examination and a request to reschedule the examination has 
not been received.  


CONCLUSION OF LAW

By not responding to the request of the RO for any additional 
information and evidence necessary to make a decision on his 
claim, and failing to report to the scheduled VA examination, 
the veteran abandoned his a claim of entitlement to service 
connection for onychomycosis.  38 C.F.R. § 3.158 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
subungual onychomycosis.  "Onychomycosis is a 'fungal 
infection of the nail plate, usually caused by species of 
Epidermophyton, Microsporum, and Trichophyton, and producing 
nails that are opaque, white, thickened, friable, and 
brittle.'  Dorland's Illustrated Medical Dictionary 1177 
(27th ed. 1988)."  Davenport v.  Brown, 7 Vet. App. 476, 477 
(1995).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.   Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 
30, 2001) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court) held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue of 
entitlement to service connection for onychomycosis.  As 
explained below, this issue is being dismissed due to the 
veteran's abandonment of his claim.  See 38 C.F.R. § 3.158 
(2003).  Therefore, based on the Court's decision in Manning, 
the Board concludes that the issue is not subject to the 
provisions of the VCAA.  

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
To the extent that the VCAA may be applicable (and as 
explained above the Board does not believe that this is so), 
the board finds that the provisions of the VCAA have been 
appropriately complied with.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

Upon receipt of the Board's December 2000 Remand, the RO sent 
the veteran a letter in December 2002, with a copy to his 
representative, requesting the veteran to submit any 
additional evidence that may support his claim.  The letter 
specifically requested any treatment information that has not 
been previously submitted.
More significantly, the letter sent to the veteran in 
December 2002, specifically referenced the VCAA.  The letter 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, etc., but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any such records.  The Board notes 
that the letter expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
In particular, the RO requested and obtained the veteran's 
service medical records and VA outpatient treatment records.  
The veteran underwent VA examinations in October 1996 and 
October 1998, the reports of which are of record.  Per the 
Board's instructions, the RO scheduled the veteran for an 
examination in March 2003 for the express purpose of 
determining whether the veteran's onychomycosis had been 
aggravated during or due to his military service.  The 
veteran failed without explanation to appear for the 
scheduled examination, and he has not since been heard from.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  As previously stated, the veteran failed 
to appear for a hearing before a traveling member of the 
Board in July 2000.  In August 2000, his request to 
reschedule the hearing was denied for failure to demonstrate 
good cause.  The veteran's representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Pertinent Law and Regulations 

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2003).

The provisions of 38 C.F.R. § 3.1(q) (2003) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2003).

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2003).

The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Factual Background

The remote history of this case was set forth in the Board's 
December 2000 remand and will not be repeated in great 
detail.  In essence, the veteran's service medical records 
indicated that onychomycosis was identified during the 
veteran's enlistment physical examination in May 1993, was 
treated during service, and was present after service.   
Resolution of the veteran's claim thus hinged upon whether 
the pre-existing onychomycosis was aggravated due to his 
military service.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The RO attempted 
to obtain a medical opinion on this question in October 1998, 
but the examiner did not provide a clear answer.  For that 
reason, and keeping in mind VA's statutory obligation to 
assist the veteran in the development of his claim, the Board 
remanded the case so that another examination could be 
scheduled and a definitive medical opinion could be obtained. 

A review of the veteran's VA claims folder reveals that in 
August 2000 the veteran submitted a statement to the Los 
Angeles RO specific to this appeal, requesting a reschedule 
of the personal hearing that his failed to appear for in July 
2000.  As noted elsewhere in this decision, the presiding 
Board member denied the request.  This is the last contact 
the veteran has had with VA.

In December 2002, pursuant to the Board's remand 
instructions, the Los Angeles RO wrote to the veteran at his 
last known address, requesting additional information or 
evidence.  No response was received.  The veteran was 
scheduled for a VA examination in March 2003.  He failed 
without explanation to report for the scheduled examination.  
The record also shows that the veteran has not requested a 
rescheduled examination.  An April 2003 Supplemental 
Statement of the Case denied entitlement to the benefits 
sought on appeal because the veteran had failed to report for 
a scheduled VA examination in 2003 and no new evidence had 
been received for consideration.    

Analysis

The record in this case is replete with examples of the 
veteran's failure to cooperate with VA.  The Board notes that 
there is no written notice of the veteran's intent to 
withdraw his claims.  Accordingly, as will be discussed in 
greater detail immediately below, the Board has no choice but 
to consider this as an abandoned claim.  See 38 C.F.R. 
§ 3.158 (2003).

As discussed above, at the Board's specific request the RO 
scheduled the veteran for a VA examination that was deemed 
necessary to evaluate whether the veteran's onychomycosis was 
aggravated by service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  He failed without good cause to report for the 
examination.  

A claimant failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655 (2001); 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992).  The record contains 
no indication of the reasons for the veteran's failure to 
appear.  Statements by the veteran's representative indicate 
that the representative is not aware of any reason for the 
veteran's failure to report.  

There is no evidence that the veteran's address has changed; 
the veteran has not submitted a change of address, nor has 
any mail to the veteran been returned as undeliverable.  To 
the extent that the veteran has changed addresses without 
informing VA, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry. If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, no clear evidence to the contrary has been presented 
with which to rebut the presumption of regularity.  It is 
therefore presumed that timely notice of the VA examination 
was sent to the veteran at his most recent address of record.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim and that he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran was informed of his 
scheduled VA examination by mail, and the record does not 
reveal that the letters were returned as undelivered.  There 
has been no correspondence from the veteran with any 
explanation.  His claim is therefore considered to be 
abandoned.  See 38 C.F.R. § 3.158 (2003).

While certain medical evidence is of record, it is 
insufficient to properly evaluate the veteran's claim.  The 
evidence of record in no way serves as a substitute for the 
veteran's attendance at a VA examination.  See 38 C.F.R. 
§ 3.326(a) (2003).  The veteran, moreover, has furnished no 
other medical evidence which would serve as a viable 
substitute for the scheduled examination.  See 38 C.F.R. § 
3.326(b) (2003).
Pursuant to the Board's remand instructions, the RO attempted 
to contact the veteran and obtain information concerning 
medical treatment he had received.  The veteran did not reply 
to the RO's December 2000 letter.

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the United States Supreme Court 
had held that everyone dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though a claimant-veteran may have been ignorant of the 
abandonment provisions of 38 C.F.R. § 3.158(a), he was 
necessarily charged with knowledge of the regulation.  

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 2002), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending 
adverse determination that the veteran has taken exception to 
does not currently exist.  See Shoen v. Brown, 6 Vet. App. 
456, 457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 
473 (1992)].  Accordingly, the Board is without jurisdiction 
to review the appeal with respect to these issues and, 
therefore, the case must be dismissed.

In summary, the veteran has failed to report for scheduled VA 
examination; he has failed to respond to a request for 
additional evidence necessary to support his claim; and he 
has failed to otherwise cooperate with VA.  His claim is 
deemed abandoned and is therefore dismissed.

Additional comments

The Board is aware of due process concerns which may arise in 
connection with cases, such as this, in which a claim is 
being dismissed based on failure to adhere to VA regulations 
rather than the Board considering the evidentiary merits of 
the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 
(1996).  In this case, for the reasons stated below, the 
Board believes that any due process concerns have been 
satisfied.

When the Board addresses in its decision a question that has 
not been addressed by the RO it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  With respect to this case, 
the Board concludes that the veteran has not been prejudiced 
by the decision herein.  The veteran was apprised of the 
consequences of his failure to report for a scheduled VA 
examination.  The veteran failed to comply and his claim is 
deemed to be abandoned.  Further, the April 2003 SSOC reveals 
that the RO emphasized the fact that the veteran failed to 
respond to the request for additional evidence and report for 
a VA examination, citing the provisions of 38 C.F.R. § 3.655.  
It is clear that the RO took into consideration the veteran's 
failure to appear for VA examination, and it is equally clear 
that the SSOC informed the veteran of that fact.  The due 
process concerns in Bernard are therefore inapplicable in 
this case.

The Board concludes that the veteran has been accorded ample 
opportunity to fully present his claim.  He failed without 
good cause to attend a personal hearing which had been 
scheduled at his request.  Moreover, the veteran has been 
ably represented in this matter.  Evidently due to lack of 
communication with the veteran, however, his representative 
has been unable to provide any reason for the veteran's 
failure to cooperate with VA.

In summary, because the veteran he did not attend a scheduled 
VA examination in March 2003 which was necessary to decide 
his case, and because he did not respond to the RO's request 
for additional evidence, he is deemed to have abandoned his 
claim.  The appeal is accordingly dismissed. 


ORDER

The claim of entitlement to service connection for subungual 
onychomycosis is deemed to be abandoned and is dismissed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



